DETAILED ACTION
This Office Action is in response to the filing of an amendment on 11/13/2020. As per the amendments, claims 26, 29, and 34 have been amended, and no claims have been added or cancelled. Thus, claims 1-38 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Maris (US Pub. 2016/0095605) in view of McEwen (US Pat. 4,605,010) and Bonnefin et al. (US Pat. 7,909,786).
Regarding claim 34, Maris discloses a pressure applicator comprising: a securement member (frame 610 in Fig. 9) having a first lateral side and an opposing second lateral side (the left and right sides of frame 610 at outer ends 618 and 628 in Fig. 9); a band having a first send and an opposite second end (strap 684 in Fig. 6 that has two ends, one at each side of the frame 610), the first end being coupled to the first lateral side of the securement member (see Fig. 6 where the strap 684 connects to the frame 610 on one end at vertical slot 629) and the 
Maris does not explicitly disclose that the force sensor is positioned between the front surface of the cushion and the securement member. 
However, McEwen teaches a similar device for applying an amount of pressure to a person and measuring the pressure applied, where a cushion member touches a user (bladder 2 in Fig. 4; see Col. 6 lines 15-20) with a pressure sensor located adjacent to the cushion member and on the opposite side of the cushion from the patient, such that the pressure sensor is located between the front surface of the cushion and the securement member 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor of Maris to be located between the front of the cushion and a securement member as taught by McEwen as it would allow for the pressure sensor to be integrally formed with the device by being located within the compression device, as well as still giving pressure readings and being able to connect to a microcomputer for processing.
The modified Maris device does not have where the force sensor does not include an inflated pneumatic pad. 
However, Bonnefin teaches a similar device for delivering compressive force to the body of a user, where the force is measured by a force sensor that does not include an inflated pneumatic pad (see pressure sensor 34 in Figs. 2-3, where pressure is a measurement of force; see also Col. 4 lines 60-67 and Col. 5 lines 1-19 where the pressure sensor is pressure contact sensor used with a microprocessor and memory for processing, storing, and using the sensed data).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor of the modified Maris device to be pressure contact sensor as taught by Bonnefin, as it would be a simple substitution of one type of pressure sensor for measuring compressive forces on a body part for another pressure sensor also capable of measuring compressive forces on a body part, to yield 
Regarding claim 37, the modified Maris device has a pressure adjusting mechanism coupled to the securement member (Maris; adjustment knob 673 connected to the frame 610 by threaded hole 655 in Fig. 9), and wherein the pressure adjusting mechanism is configured to rotate in a first direction and a second direction (Maris; see all of [0062]), wherein, when the pressure adjusting mechanism rotates in the first direction, the force exerted by the contact between the front surface of the cushion and the portion of the subject increases (Maris; see all of [0062] where a first direction causes the knob and adjustment plate to come together, thus tightening and increasing the force applied), and wherein, when the pressure adjusting mechanism rotates in the second direction, the force exerted by the contact between the front surface of the cushion and the portion of the subject decreases (Maris; see all of [0062] where a second direction causes the knob and adjustment plate to come apart, thus loosening and decreasing the force applied). 
Regarding claim 38, the modified Maris device has a power source coupled to the securement member (Maris; battery 709 in Fig. 13, which is part of the pressuring sensing device 700, which is connected to the modified pressure sensor of Bonnefin, which then connects to cushion 680, fastener material 678, adjustment plate 652 and frame 610 in Fig. 9, this making the battery indirectly coupled to the frame 610 when the device is fully put together and in use as seen in Fig. 14). 
Claims 26-27, 29-30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Maris in view of Connor (US Pub. 2013/0102930) in view of McEwen in view of Bonnefin.

Maris does not disclose a second processing circuitry disposed in the local monitoring device and configured to: receive the processed pressure data; display the processed pressure data on the display screen; compare the processed pressure data with a pressure range criteria; and, trigger an alarm upon the processed pressure data not being within the desired pressure range criteria.
However, Connor teaches a system for receiving and processing pressure data from a pressure application system where data is sent from a first unit (base unit 204 in Fig. 2) to a second processing circuitry (computer station or communications device for further steps; see [0023] lines 1-20). The second processing circuitry constitutes a local monitoring device where processed pressure data is received (see [0023] lines 1-5), the processed data is shown on a display (see [0023] lines 5-8), a comparison is done between the data and some range of criteria (see [0023] lines 8-15), and a triggering of an alarm when not within that desired range (see [0023] lines 10-15 and [0024] lines 1-9; see also [0067] lines 1-7 where the alarm for notifying the user can be audible).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing system of Maris to include a separate computer for processing data from the sensing device as taught in Connor since it would provide a further means of data processing and control as well as an alarm for more responsive changes to treatment based on measured values.

However, McEwen teaches a similar device for applying an amount of pressure to a person and measuring the pressure applied, where a cushion member touches a user (bladder 2 in Fig. 4; see Col. 6 lines 15-20) with a pressure sensor located adjacent to the cushion member and on the opposite side of the cushion from the patient, such that the pressure sensor is located between the front surface of the cushion and the securement member (pressure sensor 48 in Fig. 4, which measures the compressive force on the foam 50, which is between the front surface of the cushion which touches the patient, and a securement member at wall part 14) which can be connected to a microcomputer (see Col. 6 lines 49-57).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor of the modified Maris device to be located between the front of the cushion and a securement member as taught by McEwen as it would allow for the pressure sensor to be integrally formed with the device by being located within the compression device, as well as still giving pressure readings and being able to connect to a microcomputer for processing.
The modified Maris device does not have where the force sensor does not include an inflated pneumatic pad. 
However, Bonnefin teaches a similar device for delivering compressive force to the body of a user, where the force is measured by a force sensor that does not include an inflated pneumatic pad (see pressure sensor 34 in Figs. 2-3, where pressure is a measurement of force; see also Col. 4 lines 60-67 and Col. 5 lines 1-19 where the pressure sensor is pressure contact 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor of the modified Maris device to be pressure contact sensor as taught by Bonnefin, as it would be a simple substitution of one type of pressure sensor for measuring compressive forces on a body part for another pressure sensor also capable of measuring compressive forces on a body part, to yield the predictable result of measuring, processing, storing, and using the sensed pressure data for controlling the applied pressure of the device. 
Regarding claim 27, the modified Maris device has wherein the sensor disposed in said pressure adjusting mechanism and configured to collect real-time pressure signal data associated with the applied pressure is a force-sensing sensor (Bonnefin; pressure sensor 34 in Figs. 2-3, where it is known that pressure is just force over an area, and then any sensor measuring pressure is also measuring force) configured to collect focused pressure signal data at preset time intervals (Maris; where the collection of data must occur over some time interval that was preset, see also [0071] lines 20-21).
Regarding claim 29, Maris discloses a system for monitoring and adjusting an applied pressure exerted by a pressure applicator device worn by a person during long-term pressure therapy, comprising: a securement member (frame 610 in Fig. 9); a cushion having a front surface and an opposite rear surface (cushion 680 in Fig. 9 where the front of the cushion is the backside shown furthest from the point of view of Fig. 9 and the rear surface is the flat surface that connects with fastener material 678), the cushion being coupled to the securement 
Maris does not disclose a means for triggering an alarm on a second device upon said real-time pressure data being outside said predetermined pressure range data; and adjusting the pressure when the alarm is triggered.
However, Connor teaches means for triggering an alarm on said second device if said real-time pressure data is outside said predetermined pressure range data (Connor; see [0045] lines 8-12; [0047] lines 6-14; and [0063] lines 10-14 where the alarm is a visual indicator such as an LED that alerts the user or practitioner to the problem); and, if an alarm is triggered, adjusting the pressure (see [0068] lines 12-18 where the force applied is changed based on sensed values and the alarm), and further having a separate device for further data processing (see [0023] lines 1-5 and [0071] lines 1-5; where communication module 408 as seen in Fig. 4 can further process the data received by the sensors of the device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensing device of Maris to include visual indicators to act as an alarm as taught by Connor as it would provide a clear means of indicating to a user when the treatment is at an ineffective pressure so it can be properly adjusted.

However, McEwen teaches a similar device for applying an amount of pressure to a person and measuring the pressure applied, where a cushion member touches a user (bladder 2 in Fig. 4; see Col. 6 lines 15-20) with a pressure sensor located adjacent to the cushion member and on the opposite side of the cushion from the patient, such that the pressure sensor is located between the front surface of the cushion and the securement member (pressure sensor 48 in Fig. 4, which measures the compressive force on the foam 50, which is between the front surface of the cushion which touches the patient, and a securement member at wall part 14) which can be connected to a microcomputer (see Col. 6 lines 49-57).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor of the modified Maris device to be located between the front of the cushion and a securement member as taught by McEwen as it would allow for the pressure sensor to be integrally formed with the device by being located within the compression device, as well as still giving pressure readings and being able to connect to a microcomputer for processing.
The modified Maris device does not have where the force sensor does not include an inflated pneumatic pad. 
However, Bonnefin teaches a similar device for delivering compressive force to the body of a user, where the force is measured by a force sensor that does not include an inflated pneumatic pad (see pressure sensor 34 in Figs. 2-3, where pressure is a measurement of force; see also Col. 4 lines 60-67 and Col. 5 lines 1-19 where the pressure sensor is pressure contact 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor of the modified Maris device to be pressure contact sensor as taught by Bonnefin, as it would be a simple substitution of one type of pressure sensor for measuring compressive forces on a body part for another pressure sensor also capable of measuring compressive forces on a body part, to yield the predictable result of measuring, processing, storing, and using the sensed pressure data for controlling the applied pressure of the device. 
Regarding claim 30, the modified Maris device has wherein said means for collecting real-time cushion pressure data includes means for collecting focused cushion pressure data (Maris; see [0017] lines 14-20, where collection occurs through the pressure sensor (being the modified contact pressure sensor of Bonnefin) of pressure sensing mechanism 700, placed between the patient’s neck 204 and the cushion 680 as seen in Fig. 14), and means for converting said focused cushion pressure data into real-time cushion pressure data (Maris; see [0017] lines 14-20 where data taken from the sensor is correlated into an applied pressure value).
Regarding claim 32, the modified Maris device has means for transmitting said real-time pressure data from said second device to a third device associated with the treating physician (Connor; see [0023] lines 1-5, see also [0071] lines 1-5 and 16-19, where a third device (i.e. computer or phone) is separate from the second device (pressure sensing device 700 of Maris)).
.
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Maris in view of McEwen in view of Bonnefin as applied to claim 34 above, and further in view of Connor.
Regarding claim 35, the modified Maris device has a local monitoring device having a display screen (Maris; pressure sensing device 700 in Fig. 11 has a display screen 715); a first processing circuitry disposed in the pressure adjusting mechanism and configured to (Maris; circuitry disposed within pressure sensing system 700 in Fig. 12): collect the pressure signal data (Maris; see [0017] lines 14-20 where the circuitry receives pressure data from the sensor); process the pressure signal data into processed pressure data (Maris; see [0017] lines 14-20 where the circuitry correlates the pressure signal to an applied pressure); transmit the processed pressure data (Maris; see [0017] lines 14-20 where the circuitry shows the applied pressure by transmitting it to a display).
The modified Maris device does not have a second processing circuitry disposed in the local monitoring device and configured to: receive the processed pressure data; display the processed pressure data on the display screen.
However, Connor teaches a system for receiving and processing pressure data from a pressure application system where data is sent from a first unit (base unit 204 in Fig. 2) to a further computer station or communications device for further steps (see [0023] lines 1-20). The computer constitutes a local monitoring device wherein processed data is received (see [0023] lines 1-5), the processed data is shown on a display (see [0023] lines 5-8), and a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing system of the modified Maris device to include a separate computer for processing data from the sensing device and a color-changing display as taught by Connor since it would provide a further means of data processing and control, while providing a clear color-coordinated representation of whether or not a threshold is being exceeded.
Regarding claim 36, the modified Maris device has second processing circuitry configured to: compare the processed pressure data with a pressure range criteria (Connor; see [0023] lines 8-15); and display the processed pressure data on the display screen (Connor; see [0023] lines 5-8) with a different color background depending on whether the processed pressure date meets or does not meet the pressure range criteria (Connor; see [0083] lines 13-24). 
Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Maris  in view of Connor in view of McEwen in view of Bonnefin as applied to claims 26 and 29 above respectively, and further in view of Blumensohn et al. (US Pub. 2012/0203132).
Regarding claim 28, the modified Maris device has a pressure adjusting mechanism capable of increasing and decreasing the applied pressure (Maris; see [0080] lines 8-34), and the first processing circuitry is further configured to: compare the processed pressure data with 
The modified Maris device does not disclose a motor being part of the pressure adjusting mechanism, and performing the changes in applied pressure based on desired pressure range criteria.
However, Blumensohn teaches a device for applying pressure to a limb of a patient which relies on a motor under the control of a control unit to automatically vary the amount of force the device applied to the limb (see [0036] lines 4-12, see also [0039] lines 1-12) to control the pressure based on the state of the limb (see [0015] lines 1-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression device of the modified Maris device to include a motor for automatically adjusting through compression and decompression as taught by Blumensohn since it would provide a means of automating the process of changing the pressure on the limb based on the current state of the limb.
Regarding claim 31, as modified above in the rejection of claim 28, the modified Maris device has everything as claimed, including wherein the pressure applicator device includes a motor means adapted to adjust the applied pressure (Blumensohn; see [0036] lines 4-12) when selectively activated and adapted to stop adjusting the applied pressure when selectively .
Allowable Subject Matter
Claims 1-25 are allowed.
Response to Arguments
Applicant’s arguments filed 11/13/2020 with respect to claims 26, 29, and 34 on pages 16-19 of the arguments have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Specifically, the newly applied Bonnefin reference teaches the newly added limitation regarding the force sensor not being a pneumatic pad.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785   

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785